Title: To Alexander Hamilton from Joseph Whipple, 16 June 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth N H. June 16th. 1791.
Sir
Your Circular letter of the 13th. Ulto. respecting duties having been received on estimates of Cargoes &c, and respecting the Custom of Merchants & practice of Custom Houses in calculating the tare on goods was received the 3rd. instant.
It has been my invariable practice to receive duties only on actual weighing, gauging & measuring, when the articles were of a Nature, which rendered it in my opinion necessary, that is all kinds of West India goods which pay duty on the weight, Liquors & Salt; but on goods arriving from England accompanied with regular and unsuspected Invoices, I have taken duties on the weight charged in Such Invoices to avoid an expence of weighing which appeard unnecessary, Such as Nails, Lead Shot, Bar & Sheet Lead, China, twine & in some instances Hemp, & there can be much greater dependence on the truth of the weight of those articles from the Size of the package, than on the Value of goods contained in Trunks, Bales &c which are never examined but under circumstances of Suspicion. When Nails, Cheese, Cordage, Hemp &c have been purchased by Masters of Vessels & not accompanied with a proper Invoice or when Imported from other Countries than England whose weights were not so well known I have caused them to be weighed also. Altho’ I conceive your directions to weigh has referrence to such goods only as I have weighed, yet as the direction is expressed in positive terms, I could wish to know your further opinion respecting the weighing of goods not subject to waste & accompanied with Invoices that can be relied on.
The Custom of Merchants for allowing tare on the kinds of goods enumerated in your letter is nearly as follows


on
Sugar in



hhds
}
10 pr.Cent (that is 10 pr. 100)


bbls





Boxes—none imported



Coffee in



hhds
}
tare generally marked on the Cask


bbls





bags—nothing, on common thing bags



Cocoa in



hhds
}
tare marked


bbls





bags—on thin bags nothing



Piemento none imported



Pepper in bbls, brot. from other Am. States, tare marked in Bags none imported, but from London, where the tare allowed is 4 lb. pr. bag—& trett is also allowed by the Seller in Londn. 4 lb pr 104, but this trett is not allowed by the Seller here in any instance that I have known.


My practice in allowing tare under the present Collection law has been precisely as designated by the  Section of that Law. Under the first collection law in which no rate was established my allowance for tare of Sugar in hhds was 12 lb pr. 112, on bbls 10 pr.Ct. This difference was made to give Satisfaction to merchts. as well as to do more equal Justice as there was a manifest difference between a clumsy French hhd, & barrels, often American flour bbls & I conceived 10 pr.Ct. on hhds was not equal to the tare. When barrels were full hooped & appeared heavy, I allowed 12 pr. 112 on them also. My allowance for tare on Coffee in hhds was 12 ⅌ Ct., on Cocoa 15 ⅌ Ct. When this was not satisfactory to the importer, I gave him the option of taking the tare allowd, or to determine it by shifting & weighing the Cask.
I have the Honor to be &c
The Hon. Alex. Hamilton Esq.
